Citation Nr: 1443898	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine condition, to include as secondary to a service-connected left knee disability. 

2.  Entitlement to service connection for a cervical spine condition, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
In January 2012 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine condition was not present during service or for many years thereafter and is not otherwise etiologically related to service or to a service-connected left knee disability.

2.  The Veteran's cervical spine condition was not present during service or for many years thereafter and is not otherwise etiologically related to service or to a service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbosacral spine condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A November 2008 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  A subsequent October 2009 letter apprised the Veteran of the evidence necessary to establish service connection on a secondary basis.  As the Veteran's claims have been adjudicated in a statement of the case and a supplemental statement of the case since issuance of the most recent letter, the Board finds VA has satisfied its duty to notify the Veteran.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (A timing defect can be cured by later notice and readjudication of the claim).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private medical records and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in June 2006 and April 2012 which involved a review of the Veteran's claims file, in-person interviews, physical assessments, and opinions concerning the Veteran's conditions.  The Board finds this to be adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In January 2012 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA provided the Veteran with a new back and neck examination in April 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims. 

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).

Service connection may also be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disability; or for a current disability which has been aggravated or made chronically worse by a previously service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Analysis

The Veteran has been diagnosed with spondylosis of the lumbar spine and degenerative disc disease (DDD) of the cervical spine.  He contends that these conditions are a result of his service-connected left knee disability.  Specifically, the Veteran maintains that his left knee disability causes him to favor his right leg, which produces uneven weight bearing during ambulation, which in turn has caused his current neck and back problems.  

The Veteran does not contend that his neck or back problems arose during service.  STRs do not indicate any presence of a neck or back injury or disease and the Veteran has stated that he did not notice any problems for several years following service.  Given the lack of complaints, treatment, or diagnoses of any neck or back problems during service, the Board finds that direct service connection for either condition is not warranted. 

June 2005 and June 2006 medical records reveal complaints and assessment of chronic lower back pain without radiation.  

At a June 2006 VA examination, the Veteran reported experiencing some stiffness, tightness, pain and weakness of the lower back over the previous 4-5 years.  He denied any trauma or injury during service but noted that he had to carry heavy packs.  The Veteran also reported injuring his back in a 1993 motor vehicle accident, during which he was thrown from the vehicle.  The examiner found the Veteran to have normal cervical spine function and diagnosed myofascial strain of the lumbar spine.  The examiner opined that the Veteran's lumbar spine condition occurred following service and that the problem appeared to be a localized lumbar myofascial problem that produced no limitations of the lumbar region. 

April 2007 x-rays revealed mild facet sclerosis of the L5-S1 vertebrae but a normal lumbar spine otherwise.

A June 2008 MRI showed multilevel degenerative changes of the cervical spine and a July 2008 MRI showed spondylosis of the lumbar spine. 

A December 2008 neurology consult noted that the Veteran's multifocal discomfort appears to have started with his left knee injury.  At this consultation the Veteran reported having back pain within 4 to 5 years of separation and neck pain beginning 7 months prior to the session.   The Veteran also stated his opinion that his back hurt because he was shifting his weight off the left knee and tending to twist the torsional movement of the low back.  The VA neurologist noted that this was consistent with where the pain is maximum and with the activities that seem to particularly exacerbate it.  The Veteran denied any significant traumas or injuries and the provider noted the Veteran's history as "otherwise essentially unremarkable."  The treatment provider concluded that the Veteran's chronic neck and back pain appear to be principally due to a combination of degenerative arthritis, DDD, and overuse type syndromes.  

In an addendum, the Veteran asked the neurologist to clarify that it is possible that the current back pain was a result of an earlier knee injury aggravated by an abnormal gait since that time.  The treatment provider responded that this is a reasonable probability as a significant factor in the back pain development. 

In April 2012 the Veteran underwent a VA examination to specifically address whether the Veteran's current neck and back problems were related to his left-knee disability.  After reviewing the Veteran's claim file and conducting a physical assessment and interview with the Veteran, the examiner diagnosed the Veteran with lumbar spondylosis at the L5-S1 vertebrae and multilevel DDD of the cervical spine.  The examiner opined that these conditions were less likely than not due to the left knee disability and were not aggravated beyond their natural progression by it.  In explaining her conclusion, the examiner noted that the preponderance of the evidence does not support the Veteran's knee disability in the etiology or as a proximate cause of the Veteran's neck and back conditions.  She cited a study that concluded that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of disc) were the predominant factors of degenerative disc disease.  She also noted the December 2008 neurologist conclusion that the chronic neck and back pain appear to be principally due to a combination of degenerative arthritis, DDD, and overuse.  

The Board finds the that the April 2012 examiner's opinion to be the most probative evidence on the subject of a nexus between the Veteran's back and neck conditions and left knee disability.  The examiner reviewed the Veteran's entire claims file and identified the medical principles used to support her specific conclusion that the Veteran's neck and back conditions were neither caused nor aggravated by his left knee disability.  

By contrast the December 2008 consultation is not based upon a full and accurate record and reaches a more ambiguous conclusion.  In the consultation report, the Veteran denies any significant traumas or injuries, and the neurologist notes the Veteran's history as "otherwise essentially unremarkable" except for his knee injury.  Thus, the conclusions reached by the neurologist fail to consider or account for the Veteran's 1993 accident, which propelled the Veteran through a windshield and injured his back.  Furthermore, while the neurologist concludes that the Veteran's abnormal gait is reasonably probable to be a significant factor in his back pain development; he also states that the Veteran's back pain is principally due to degenerative arthritis, DDD and overuse type syndromes.  The report does not specifically attribute these conditions to the left-knee disability, nor does it indicate that the conditions themselves were aggravated by the abnormal gait.  Given that the neurologist's opinion was based on incomplete and inaccurate information, the Board affords it less probative value than the April 2012 examiner's opinion.

As such, the preponderance of the evidence is against a finding that the Veteran's current lumbosacral and cervical spine conditions are related to his left knee disability and there is no medical opinion supporting the Veteran's contention that his cervical spine condition is due to or has been aggravated by his left knee disability.  Accordingly, service connection for a lumbosacral spine condition and a cervical spine condition is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lumbosacral spine condition, including as secondary to a service-connect left knee disability is denied.

Service connection for a cervical spine condition, including as secondary to a service-connect left knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


